Title: To Thomas Jefferson from Thomas Worthington, 22 September 1805
From: Worthington, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Chilicothe Sepr. 22nd 1805
                  
                  I was informed yesterday by Mr Michael Baldwin that he should certainly in a few days resign the appointment of marshal of this State: I regret this young man is so capricious I fear he never will be sufficiently steady to do well.
                  I understand he intends to recommend a Mr William Creighton Senr (a near relation to the Dest. atty) as his successor There are several reasons why he ought not to be appointed which, I will in confidence communicate. 1st The Destrict judge & destrict attorney have lately become brothers in law. 2ndly the Clerk to the destrict court & the intended Marshal are Brothers in law & 3rdly the intended Marshal Mr William Creighton Senr, & the Destrict attorney are near relations I have no other reasons than what has arisen under Similar circumstances to believe these men would act to each other’s hands I have other Reasons with which I will not trouble you at the present. The court (destrict) comes on in a few days no appt. can be made untill after it is over therefore no evil will arise from waiting untill the meeting of Congress before the appointment is made. I understand judge Sprigg as declined the acceptance of the office of judge of Michigan Territory. I shall not trouble you with our local news further than to inform you that perhaps there never was a country with more peace & plenty & I hope genl Contentment than ohio—Emigration continues to it as great as ever Accept my best wishes for your health & happiness & believe me one among the number of those who are your Sincere friends
                  
                     T Worthington 
                     
                  
               